 1   Steve W. Berman (admitted pro hac vice)
     steve@hbsslaw.com
 2   Anne F. Johnson (admitted pro hac vice)
     annej@hbsslaw.com
 3   HAGENS BERMAN SOBOL SHAPIRO LLP
     1301 Second Avenue, Suite 2000
 4   Seattle, WA 98101
     Tel: (206) 623-7292
 5   Fax: (206) 623-0594
     Attorneys for the Holley and Rivers Plaintiffs
 6
     Debra E. Pole (Bar No. 97816)
 7   dpole@sidley.com
     Joshua Anderson (Bar No. 211320)
 8   janderson@sidley.com
     Alycia A. Degen (Bar No. 211350)
 9   adegen@sidley.com
     SIDLEY AUSTIN LLP
10   555 West Fifth Street, Suite 4000
     Los Angeles, CA 90013
11   Tel: (213) 896-6000
     Fax: (213) 896-6600
12   Attorneys for Defendant Gilead Sciences, Inc.
13   [Additional Counsel Listed on Signature Page]

14                                UNITED STATES DISTRICT COURT
15                               NORTHERN DISTRICT OF CALIFORNIA
16
     ADRIAN HOLLEY, et al.,                           Case No. 4:18-cv-06972-JST
17
                   Plaintiffs,                        JOINT STIPULATION AND
18                                                    [PROPOSED] ORDER REGARDING
            vs.                                       DISMISSAL OF CLAIMS
19
     GILEAD SCIENCES, INC.,
20
                   Defendant.
21
     ADRIAN L. RIVERS, et al.,                        Case No. 4:19-cv-07991-JST
22
                   Plaintiffs,                        JOINT STIPULATION AND
23                                                    [PROPOSED] ORDER REGARDING
            vs.                                       DISMISSAL OF CLAIMS
24
     GILEAD SCIENCES, INC.,
25
                   Defendant.
26

27

28
             JOINT STIPULATION AND [PROPOSED] ORDER REGARDING DISMISSAL OF CLAIMS –
              CASE NO. 4:18-CV-06972-JST (AND CONSOLIDATED AND/OR RELATED ACTIONS)
 1                                         JOINT STIPULATION

 2          Pursuant to Northern District of California Civil Local Rule 7-12, Plaintiffs in the above-

 3   captioned actions and Defendant Gilead Sciences, Inc. (“Gilead”) (collectively, the “Parties”), by

 4   and through their respective undersigned counsel of record, submit the following Stipulation and

 5   Proposed Order:

 6          WHEREAS, on February 27, 2019, Gilead filed its motion to dismiss in the actions entitled

 7   Holley et al. v. Gilead Sciences, Inc., No. 4:18-cv-06972-JST (“Holley”), and Dowdy et al. v. Gilead

 8   Sciences, Inc., No. 4:19-cv-00481-JST (“Dowdy”) (ECF No. 45);

 9          WHEREAS, on May 10, 2019, the Court granted in part and denied in part Gilead’s motion

10   to dismiss in Holley and Dowdy (ECF No. 75) (“May 10 Order”);

11          WHEREAS, the Court’s May 10 Order stated that: “Plaintiffs’ opposition makes clear that

12   they are not pursuing claims that Gilead should have pursued a different drug composition after

13   approval.” (see ECF No. 75 at 13 n.6);

14          WHEREAS, on May 10, 2019, 127 additional plaintiffs filed suit against Gilead in the action

15   entitled Lyons et al. v. Gilead Sciences, Inc., No. 4:19-cv-02538-JST (“Lyons”);

16          WHEREAS, on May 31, 2019, Plaintiffs filed a First Amended Consolidated Complaint for

17   Damages (ECF No. 84) (“FAC”), including the claims of all plaintiffs from the Holley, Dowdy, and

18   Lyons actions, under Holley as the lead case;

19          WHEREAS, on July 10, 2019, Gilead filed a motion to dismiss Plaintiffs’ FAC for lack of

20   subject matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1) (ECF No. 91), and a

21   motion to dismiss Plaintiffs’ FAC under Federal Rules of Civil Procedure 8(a), 9(b), and 12(b)(6)

22   (ECF No. 92);

23          WHEREAS, on October 16, 2019, the Court granted in part and denied in part Gilead’s

24   motions to dismiss Plaintiffs’ FAC (ECF No. 123) (“October 16 Order”);

25          WHEREAS, the Court’s October 16 Order: (1) severed and dismissed the claims of 16

26   California plaintiffs in order to perfect diversity jurisdiction; (2) dismissed “without leave to amend,

27   but without prejudice to any future motion to amend on a showing of good cause,” plaintiffs’ fraud
                                                      1
28
              JOINT STIPULATION AND [PROPOSED] ORDER REGARDING DISMISSAL OF CLAIMS –
               CASE NO. 4:18-CV-06972-JST (AND CONSOLIDATED AND/OR RELATED ACTIONS)
 1   and consumer protection claims “to the extent they rely on allegations of affirmative

 2   misrepresentations rather than omissions”; and (3) dismissed without leave to amend, but without

 3   prejudice to any future motion to amend on a showing of good cause, “[p]laintiffs’ post-approval,

 4   post-July 2012 failure-to-warn claims.” (ECF No. 123 at 12);

 5          WHEREAS, on December 5, 2019, 30 additional plaintiffs filed suit against Gilead in the

 6   action entitled Rivers et al. v. Gilead Sciences, Inc., No. 4:19-cv-07991-JST (“Rivers”);

 7          WHEREAS, on December 16, 2019, the Court found that the Rivers action is related to the

 8   Holley action (ECF No. 144);

 9          WHEREAS, on January 10, 2020, the Court consolidated the Rivers action with the Holley

10   action for pretrial purposes (ECF No. 157);

11          WHEREAS, the Parties agree that, for purposes of appeal, or for any other purposes, the

12   briefs and supporting papers, together with the oral argument, regarding Gilead’s above-described

13   motions to dismiss and the Court’s orders on those motions shall be treated as having been filed and

14   entered in the Rivers action;

15          WHEREAS, the Rivers plaintiffs agree they are not asserting claims that Gilead should have

16   changed the design of its FDA-approved TDF medications after the FDA approved the TDF

17   medications;

18          WHEREAS, by stipulating to the foregoing, the Rivers plaintiffs do not intend to limit, in any

19   way, their claims that Gilead should have changed the design of its TDF medications before FDA

20   approval;

21          WHEREAS, the Rivers plaintiffs agree, without prejudice to any future motion to amend on a

22   showing of good cause, to the dismissal of their (1) fraud and consumer protection claims to the

23   extent they rely on allegations of affirmative misrepresentations and (2) post-approval, post-July

24   2012 failure-to-warn claims (see ECF No. 123 at 12); and

25          WHEREAS, by stipulating to the foregoing, the Parties do not intend to waive any right to

26   discovery or to appeal from the decisions of the Court discussed herein;

27          THEREFORE, IT IS HEREBY STIPULATED, by and between the Parties, through their
                                                2
28
             JOINT STIPULATION AND [PROPOSED] ORDER REGARDING DISMISSAL OF CLAIMS –
              CASE NO. 4:18-CV-06972-JST (AND CONSOLIDATED AND/OR RELATED ACTIONS)
 1   respective undersigned counsel of record, and pursuant to Civil Local Rule 7-12, that:

 2          1.      The briefs and supporting papers, together with the oral argument, regarding Gilead’s

 3                  motions to dismiss in the Holley and Dowdy actions and the Court’s orders on those

 4                  motions shall be treated as having been filed and entered in the Rivers action.

 5          2.      Plaintiffs in the Rivers action are not asserting claims that Gilead should have

 6                  changed the design of its FDA-approved TDF medications after the FDA approved

 7                  the TDF medications.

 8          3.      Any fraud and consumer protection claims that rely on allegations of affirmative

 9                  misrepresentations, rather than omissions, are dismissed from the Rivers action

10                  without leave to amend, but without prejudice to any future motion to amend on a

11                  showing of good cause.

12          4.      Any post-approval, post-July 2012 failure-to-warn claims are dismissed from the

13                  Rivers action without leave to amend, but without prejudice to any future motion to

14                  amend on a showing of good cause.

15          5.      Nothing herein is intended to or constitutes a waiver of any Party’s discovery or

16                  appellate rights.

17          Dated this 14th day of January, 2020

18          Stipulated and agreed to by:

19

20

21

22

23

24

25

26

27
                                                 3
28
              JOINT STIPULATION AND [PROPOSED] ORDER REGARDING DISMISSAL OF CLAIMS –
               CASE NO. 4:18-CV-06972-JST (AND CONSOLIDATED AND/OR RELATED ACTIONS)
 1   Dated: January 14, 2020               By:    /s/ Steve W. Berman
                                                  Steve W. Berman (admitted pro hac vice)
 2                                                steve@hbsslaw.com
                                                  Anne F. Johnson (admitted pro hac vice)
 3                                                annej@hbsslaw.com
                                                  HAGENS BERMAN SOBOL SHAPIRO LLP
 4                                                1301 Second Avenue, Suite 2000
                                                  Seattle, WA 98101
 5                                                Tel: (206) 623-7292
                                                  Fax: (206) 623-0594
 6
                                                  Shana E. Scarlett (SBN 217895)
 7                                                shanas@hbsslaw.com
                                                  HAGENS BERMAN SOBOL SHAPIRO LLP
 8                                                715 Hearst Avenue, Suite 202
                                                  Berkeley, CA 94710
 9                                                Tel: (510) 725-3000
                                                  Fax: (510) 725-3001
10
                                                  Robert C. Hilliard (admitted pro hac vice)
11                                                bobh@hmglawfirm.com
                                                  Katrina Ashley (admitted pro hac vice)
12                                                kashley@hmglawfirm.com
                                                  HILLIARD MARTINEZ GONZALES LLP
13                                                719 S. Shoreline Blvd.
                                                  Corpus Christi, TX 78401
14                                                Tel: (361) 882-1612
                                                  Fax: (361) 882-3015
15
                                                  Attorneys for the Holley and Mosely Plaintiffs
16

17   Dated: January 14, 2020                      SIDLEY AUSTIN LLP
                                           By:    /s/ Joshua Anderson
18                                                Debra E. Pole (Bar No. 97816)
                                                  dpole@sidley.com
19                                                Joshua Anderson (Bar No. 211320)
                                                  janderson@sidley.com
20                                                Alycia A. Degen (Bar No. 211350)
                                                  adegen@sidley.com
21                                                SIDLEY AUSTIN LLP
                                                  555 West Fifth Street
22                                                Los Angeles, CA 90013
                                                  Tel: (213) 896-6000
23                                                Fax: (213) 896-6600
24                                                Daniel A. Spira (admitted pro hac vice)
                                                  dspira@sidley.com
25                                                SIDLEY AUSTIN LLP
                                                  One South Dearborn
26                                                Chicago, IL 60603
                                                  Tel: (312) 853-7000
27
                                                4
28
             JOINT STIPULATION AND [PROPOSED] ORDER REGARDING DISMISSAL OF CLAIMS –
              CASE NO. 4:18-CV-06972-JST (AND CONSOLIDATED AND/OR RELATED ACTIONS)
 1
                                          Inn-Young Park (Bar No. 324129)
 2                                        ipark@sidley.com
                                          SIDLEY AUSTIN LLP
 3                                        555 California St., Suite 2000
                                          San Francisco, CA 94104
 4                                        Tel: (415) 772-1200

 5                                        Attorneys for Defendant Gilead Sciences, Inc.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                        5
28
     JOINT STIPULATION AND [PROPOSED] ORDER REGARDING DISMISSAL OF CLAIMS –
      CASE NO. 4:18-CV-06972-JST (AND CONSOLIDATED AND/OR RELATED ACTIONS)
 1                  ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)

 2           I am the ECF User whose identification and password are being used to file the foregoing

 3   Stipulation and [Proposed] Order Regarding Dismissal of Claims. Pursuant to Civil Local Rule 5-

 4   1(i)(3), I hereby attest that the other signatories have concurred in this filing.

 5   Dated: January 14, 2020                           By: /s/ Joshua Anderson
                                                            Joshua Anderson
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                 6
28
              JOINT STIPULATION AND [PROPOSED] ORDER REGARDING DISMISSAL OF CLAIMS –
               CASE NO. 4:18-CV-06972-JST (AND CONSOLIDATED AND/OR RELATED ACTIONS)
 1                                       [PROPOSED] ORDER

 2         Pursuant to the foregoing stipulation of the parties and good cause appearing, it is hereby

 3   ORDERED as follows:

 4         1.     The above stipulation is GRANTED.

 5         2.     The briefs and supporting papers, together with the oral argument, regarding

 6                Gilead’s motions to dismiss in the Holley and Dowdy actions and the Court’s orders

 7                on those motions shall be treated as having been filed and entered in the Rivers

 8                action.

 9         3.     Plaintiffs in the Rivers action are not asserting claims that Gilead should have

10                changed the design of its FDA-approved TDF medications after the FDA approved

11                the TDF medications.

12         4.     Any fraud and consumer protection claims that rely on allegations of affirmative

13                misrepresentations, rather than omissions, are dismissed from the Rivers action

14                without leave to amend, but without prejudice to any future motion to amend on a

15                showing of good cause.

16         5.     Any post-approval, post-July 2012 failure-to-warn claims are dismissed from the

17                Rivers action without leave to amend, but without prejudice to any future motion to

18                amend on a showing of good cause.

19         6.     Nothing herein is intended to or constitutes a waiver of any Party’s discovery or

20                appellate rights.

21   PURSUANT TO STIPULATION, IT IS SO ORDERED.
22

23              January 15
     Dated: __________________, 2020                  _________________________________
                                                      Honorable Jon S. Tigar
24

25

26

27
                                               7
28
            JOINT STIPULATION AND [PROPOSED] ORDER REGARDING DISMISSAL OF CLAIMS –
             CASE NO. 4:18-CV-06972-JST (AND CONSOLIDATED AND/OR RELATED ACTIONS)
